t c no united_states tax_court general motors corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date gm and gmac are members of a consolidated_group gm manufactured motor vehicles gmac financed motor vehicles held the consolidated_return_regulations in issue constituted a method of reporting and not a method_of_accounting 52_tc_1 affd per curiam 433_f2d_309 5th cir and 41_tc_616 followed held further gm's rate support deductions are not subject_to deferral pursuant to sec_1 b income_tax regs raymond p wexler todd f maynes and william r welke for petitioner nancy b herbert and john a guarnieri for respondent opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner's consolidated federal_income_tax the issues in this case the rate support and special tools issues have been bifurcated for separate resolution this opinion addresses the rate support issues after concessions by the parties ’ the issues for decision are whether general motors corporation gm and its consolidated affiliated subsidiaries together the gm group changed its method_of_accounting and whether sec_1 b income_tax regs requires gm to defer its deduction of rate support payments ’ petitioner concedes that for it is not entitled to deduct dollar_figure for retail rate support payments incurred by gm dollar_figure for retail rate support payments gm did not bill until and dollar_figure for fleet rate support payments gm did not bill until respondent concedes that for petitioner's income should not be increased by dollar_figure on account of estimated refunds of retail rate support payments and petitioner is entitled to dollar_figure in deductions for fleet rate support payments additionally the parties agree that petitioner in computing its taxable_income for is entitled to claim foreign tax_credits in the amount of dollar_figure arising from carrybacks from and unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background most of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts the stipulation of partial settlement the stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time it filed the petition gm had its principal_place_of_business in detroit michigan i general background gm is a corporation duly organized under the laws of the state of delaware doing business directly and through subsidiaries in the united_states and abroad for and all relevant prior and subsequent years gm filed a consolidated federal_income_tax return form_1120 on a calendar_year basis on behalf of gm and its consolidated affiliated subsidiaries within the meaning of sec_1504 in and all relevant prior and subsequent years general motors acceptance corporation gmac a wholly owned subsidiary of gm was part of the gm group gm and gmac both maintain their books_and_records and report their income for federal_income_tax purposes using the accrual_method of accounting at all relevant times gm was a multiplant manufacturing enterprise primarily engaged in the design manufacture assembly and sale of motor vehicles including automobiles trucks and buses and related parts and accessories in gmac was incorporated under the new york banking law relating to investment companies operating directly and through subsidiaries and associated companies in which it has equity investments gmac provides a wide variety of financial services to its customers gmac and its subsidiaries' principal business is to finance the acquisition and resale by independent gm dealers of various new automotive and nonautomotive products manufactured by gm and to acquire from independent gm dealers either directly or indirectly installment_obligations covering retail sales of gm products as well as used units of any make additionally gmac acquired from independent gm dealers installment_obligations covering new products of other ie non-gm motor_vehicle manufacturers where the independent gm dealers also owned and operated non-gm motor_vehicle dealerships as a purchaser of installment_obligations gmac faces competition from finance companies and most banks banks also finance car loans directly with customers however gmac does not provide this service gmac also offered other financial services to independent gm dealers these services included providing inventory financing for both new and used vehicles insurance real_estate lending financing of service machinery and mechanical equipment and other related_services il independent gm dealers' relationship with gm and gmac a general background gm sells the motor vehicles it manufactures to the public primarily through a network of independently owned dealerships e independent gm dealers these independent gm dealers purchase gm motor vehicles from gm for resale to individual customers businesses leasing companies and other entities some of these customers eg businesses and leasing companies are fleet customers fleet customers purchase large volumes of motor vehicles in a single transaction when a retail customer’ purchased a vehicle from an independent gm dealer the retail customer could pay cash for the entire purchase_price purchase the vehicle using third- party financing or execute a retail installment_sales contract risc with the independent gm dealer under which the retail customer agreed to pay for the vehicle over the term of the contract at a stated_interest rate under the terms of the risc the independent gm dealer could hold the risc for its own account assign the risc to a lender unrelated to gm or gmac or assign the risc to gmac tf the independent gm dealer assigned the risc to gmac gmac acquired the risc at a price based on gmac's buy rate which the term retail customers refers to all purchasers who were not fleet customers was also known as the market_discount rate gmac's buy rate reflected a market rate of interest if the interest rate the risc carried equaled the gmac buy rate gmac paid face value for the risc independent gm dealers were not legally required to assign any risc to gmac and gmac was not legally required to accept any risc offered by an independent gm dealer to gmac gmac however accepted assigned risc's from independent gm dealers provided the retail customer and the terms of the risc met gmac's credit standards during for approximately percent of all gm vehicles sold by independent gm dealers the customer executed an risc with the independent gm dealer and the independent gm dealer then assigned the risc to gmac this represented gmac's highest market share since between and gmac accepted assignment of approximately percent of the total number of risc's that independent gm dealers offered to gmac gmac conditionally accepted another percent of such risc's subject_to the retail customer increasing his or her downpayment or adding a cosigner gmac rejected approximately percent of the risc's independent gm dealers offered to gmac b dealer finance income dealer finance income dealer allowance credit and dealer participation are terms used to describe certain amounts paid or credited by gmac to independent gm dealers in connection with the assignment of an risc by an independent gm dealer to gmac dealer finance income was produced when an independent gm dealer assigned to gmac an risc bearing an interest rate that is higher than the gmac buy rate when gmac acquired an risc from an independent gm dealer gmac paid or credited the independent gm dealer the fair_market_value of the assigned risc at the time of purchase the fair_market_value was computed using the gmac buy rate ie the risc was discounted to present_value based on the gmac buy rate when a retail customer's risc carried an interest rate greater than the gmac buy rate the fair_market_value was higher than the face_amount of the risc and the amount gmac paid in excess of the face_amount of the risc was dealer finance income if the retail customer paid off its risc early the independent gm for convenience we shall hereinafter refer to these terms as dealer finance income the opinion infra pp contains examples calculating dealer finance income and rate support payments and explaining gm's and gmac'ss accounting for rate support for an example of dealer finance income see infra p dealer credited back to gmac a portion of the dealer finance income a retail customer's risc seldom carried an interest rate below gmac's buy rate when the motor_vehicle was not covered by a retail rate support program see infra pp discussing retail rate support programs in that case the fair_market_value of the risc was lower than the face_amount of the risc gmac paid or credited the independent gm dealer less than the face value of the risc so that the effective yield to gmac on the risc equaled the gmac buy rate this reduced the income the independent gm dealer received on the sale of the vehicle tiil incentive programs a gm incentives to independent gm dealers to purchase sell gm vehicles in there were numerous programs in effect that gm had established to provide financial incentives to independent gm dealers to purchase and sell more gm motor vehicles dealer incentives this was because if the risc carried a below-market interest rate the independent gm dealer forwent money on the sale of the car this money was lost because the independent gm dealer credited the face value of the risc towards the retail customer's purchase_price of the vehicle even though the risc carried a below-market interest rate 1ie the risc's fair_market_value at the time of purchase was less than its face value at the time of issuance thus the independent gm dealer forwent the difference between the face value and fair_market_value of the risc one dealer incentive program involved the payment of close out allowances to independent gm dealers under the terms of the sale from gm to an independent gm dealer if the independent gm dealer could not resell a vehicle by a specified date gm paid a close-out allowance to the independent gm dealer close-out allowances were intended to encourage independent gm dealers to purchase and stock current model_year vehicles other dealer incentives included cash payments tied to the volume of vehicles either sold by the independent gm dealer or purchased from gm by the independent gm dealer these dealer incentives might apply to particular vehicle lines or to total numbers of vehicles sold or purchased various sales incentives were also paid to dealership salespeople independent gm dealers were also given the opportunity to purchase certain upgrades or option packages for certain vehicle models at either a reduced or no additional cost b retail customer incentives in addition to dealer incentives gm established programs involving retail customer incentives to increase sales of gm motor vehicles gm retail customer sales incentives included cash rebates and incentive packages discount option packages reduced financing rates made available through gmac and or allowing the purchaser to delay the initial monthly payment to gmac due on the retail customer's risc for a stated period c oversight of incentive programs during the 1980's gm's price review group made the decision to provide dealer incentives incentives to dealership salespeople and retail sales incentives d retail rate support program sec_1 history and overview around the domestic car market in the united_states was extremely depressed the united_states was coming off the second oil shock in gm incurred only the second year of losses in its history it was a traumatic time for gm and there was a lot of effort and work going on at gm to try to stimulate sales of motor vehicles at this time gm was offering direct rebates to customers however the programs were not effective at increasing sales of gm vehicles to the desired levels gm executives believed that sales were depressed due to the very high interest rates that were present in the u s economy at the time during the prime rate of interest hit a high of approximately percent gm was considering using sales allowances to try to find something that was more attractive to customers than rebate programs which had lost their luster in the then existing high interest rate environment in gm executives made proposals to create a program to address the issue of high interest rates the proposals suggested a program by which retail customers could finance gm vehicles at a below-market interest rate the car divisions ie chevrolet buick gmc pontiac oldsmobile and cadillac ’ initially opposed retail rate support programs these proposals were not implemented in due to perceived administrative difficulties and a lack of the necessary internal support in gm executives again made proposals to address the issue of high interest rates this time gm initiated programs through gmac which made below-market interest rate financing available to retail customers who purchased gm vehicles the retail rate support program the motivation for the program included stimulating retail demand for cars and increasing market penetration gmac's initial reaction to the initial proposed retail rate support program was negative gmac was concerned with the impact of the retail rate support program on independent gm dealers who were gmac's customers and the independent gm dealers' ability to earn dealer finance income see supra pp gm's initial ’ the parties referred to the different divisions of gm e chevrolet buick gmc pontiac oldsmobile and cadillac as marketing divisions car divisions and vehicle divisions of gm for clarity and uniformity we shall refer to them as car divisions proposals for rate support programs involved gmac's bearing a cost of such programs and gmac refused to bear such costs gmac's position was that its margins did not allow it to absorb these costs gmac considered these costs a cost of selling automobiles that should be borne by gm gm eventually decided to pay these costs the first retail rate support program initiated in date included all u s car divisions the initial retail rate support proposal was quite successful it was more effective than gm executives hoped and sales increased more than gm expected in when gm first announced retail rate support programs gmac immediately contacted its lenders and credit rating agencies to inform them that gmac's margins were not going to be adversely affected by such programs gm and not gmac was bearing the costs of such programs and gmac was earning its normal rate of return on risc's entered into by retail customers under a retail rate support program rate- supported risc nuts and bolts of a retail rate support program retail rate support programs involved gm's central management gm's car divisions independent gm dealers and gmac the purpose of the retail rate support programs was to spur the sale of gm vehicles by independent gm dealers so that gm could sell more vehicles to the independent gm dealers vehicles sold under a retail rate support program were financed at an interest rate below the prevailing market interest rate independent gm dealers who participated in the program were required to advertise the below-market interest rate to their retail customers as discussed earlier independent gm dealers were not able to earn dealer finance income from gmac on the rate-supported risc's in order to encourage independent gm dealers to participate in retail rate support programs gm paid independent gm dealers who had been using gmac'ss services a stated fraction of the average dealer finance income the independent gm dealer had earned on nonrate-ssupported risc's during a previous base_period such payments were described as representing a percentage of the independent gm dealers' normal dealer financing income independent gm dealers who had not been using gmac'ss services were paid a stated fraction of the average dealer finance income that other independent gm dealers in the same geographic area earned on nonrate-supported risc's during a previous base_period retail rate support programs were structured as follows gm sold its vehicles to independent gm dealers gm's car divisions prepared proposals to use a portion of their sales allowance budget on a retail rate support program the car divisions submitted the proposal to gm's operating analysis section oas which was part of the gm comptroller's staff oas worked with the car divisions in preparing the financial analysis and a proposal for the price review group the proposal suggested the vehicles to be covered the interest rate to be offered and the period of time the program would be in effect the price review group reviewed the proposal in deciding whether to approve a retail rate support program the price review group considered projections of income impact to the affected gm car divisions and gmac based on the cost of the program plus the gain from projected increased vehicle sales the price review group's consideration of projected income impact included projected increased contract penetration by gmac the price review group also considered the gross stock days supply with proposed vehicle lines chosen to address days supply problems of specific car divisions gross stock is the number of vehicles that are in the field available for sale the days supply is the projected number of days it would take to sell that gross stock the price review group evaluated some programs and found that the entire expected sales increase would be pull ahead sales pull ahead sales were sales gm reasonably -- - expected to occur in the ensuing period if there were no retail rate support program in place thus there was no anticipated increase in the number of sales of gm motor vehicles but the sales would occur earlier with a retail rate support program in place than they would otherwise the price review group also considered the impact of plus sales plus sales were additional gm cars projected to be sold because of the retail rate support program gm's price review group based on the recommendation of gm's marketing personnel set the below-market interest rate to be offered based on the market for particular vehicles and competitive conditions after approval by the price review group the proposal went to gm's executive committee the executive committee either approved or rejected the proposal if approved gm notified the car divisions in writing and the independent gm dealers through an electronic dealer communication system dcs of the retail rate support program the dcs message identified the car models covered the period of time the retail rate support program was in effect and the amount of dealer finance income that would be earned or lost by participating in the program we assume that this refers to the next financial period in order to participate ina retail rate support program independent gm dealers had to elect to be in the program the retail rate support program required participating independent gm dealers to charge the retail customers an interest rate that was no higher than the below-market interest rate offered under the retail rate support program gm through its car divisions gmac and the independent gm dealers announced the retail rate support program to the public interest rates ina retail rate support program often varied based on the term of the risc generally an risc with a term of 49-to-60 months bore a higher interest rate than an risc with a term of months or less sale of a car when a participating independent gm dealer sold a qualifying vehicle to a retail customer under a retail rate support program the customer could elect to make a cash downpayment and finance the balance of the purchase_price not paid in cash the retail customer satisfied the balance due by entering into an risc with the independent gm dealer at the below-market interest rate established under the rate support program the independent gm dealer credited the face value of the risc towards the retail customer's purchase_price of the vehicle even though the risc carried a below-market interest rate ie the risc's fair_market_value at the time of purchase was less than its face value at the time of issuance if the participating independent gm dealer offered to assign the risc to gmac and gmac accepted the risc gmac paid or credited the independent gm dealer an amount equal to the face value of the risc which was greater than the risc's fair_market_value at the time of purchase ’ the retail rate support payment when gmac acquired a retail customer's risc carrying a below-market interest rate e a rate-supported risc from an independent gm dealer gm paid or credited to gmac an amount the retail rate support payment equal to the difference between the face_amount of the risc and the fair_market_value discounted at gmac's buy rate ’ gm paid gmac the rate support payment to gmac never paid an independent gm dealer more than the fair_market_value for an risc in the absence of a retail rate support program because gmac's margin for profit on an individual risc was very small if gmac paid more than the fair_market_value for an risc without receiving a retail rate support payment gmac would have experienced a loss on the risc e the expenses would have exceeded the income on the risc the retail rate support payment gm made to gmac represented the difference between the amount gmac paid the independent gm dealer for the risc under a retail rate support program and the amount gmac would have paid the independent gm dealer for the risc in the absence of such a program reimburse gmac for the amount gmac paid the independent dealer in excess of the risc's fair_market_value at the time of purchase for risc's executed before if the retail customer prepaid the risc held by gmac gmac returned or credited to gm a portion of the retail rate support payment that gm had previously paid or credited to gmac beginning in gm and gmac began to take anticipated retail customer prepayments into account in determining the amount of the retail rate support payments gm paid to gmac this reduction in the amount of the retail rate support payments was actuarially determined during gm reduced the retail rate support payments it made to gmac by percent to take account of anticipated prepayments in if a retail customer prepaid an risc gmac was not obligated to return to gm any portion of the retail rate support payment gmac received from gm on that risc because anticipated payments were taken into account in determining the amount of the retail rate support payments gm made retail rate support payments to gmac as an up front lump sum payment this treatment was similar to the treatment of direct rebate programs---car divisions charged the whole amount to their sales allowance budget gmac wanted the retail rate from to the present the retail rate support continued support payment up front because gmac incurred the expense up front by paying the independent gm dealer an amount in excess of the fair_market_value of the risc at the time of its purchase retail rate support programs in gm offered eight retail rate support programs on selected gm vehicles these eight programs included the following a financing on chevrolet and gmc s-10 and s-15 trucks purchased between date and date b financing on j and p model passenger cars purchased between date and date c financing on chevrolet cavalier pontiac sunbird cadillac seville and eldorado chevrolet s-10 blazer and gmc s-15 jimmy oldsmobile calais and buick somerset models purchased between date and date d financing on buick electra and oldsmobile ninety-eight regency models purchased between date and date e financing on a wide variety of model chevrolet pontiac oldsmobile buick cadillac and gmc vehicles purchased between date and date f financing on a wide variety of model chevrolet pontiac oldsmobile buick cadillac and gmc vehicles purchased between date and date mh’ continued program has been a significant part of the sales allowances of gm additionally retail rate support payments continue to be charged against the car divisions' sales allowance budget - - g financing on j passenger cars purchased between date and date and h financing on a wide variety of chevrolet pontiac oldsmobile buick cadillac and gmc vehicles purchased between date and date effect of the rate support programs retail rate support programs affected the number of units financed by gmac and gmac's market penetration in gmac's number of units financed and market penetration decreased primarily to increased competition for automobile financing and the absence of reduced retail rate programs that had been in effect during most of in gmac's number of units financed and market penetration increased reflecting the favorable results of various reduced_rate programs including the rate support programs and other incentives in gmac's average earning assets rose dollar_figure billion principally due to the effect of several rate support programs offered throughout the year gmac's annual report contained the following statement regarding the retail rate support programs a number of very successful reduced retail rate programs offered by gmac in cooperation with general motors combined with improved availability of gm products contributed to the rise in the level of deliveries the increased volume of units financed by gmac under the reduced_rate programs resulted in significant growth in retail receivables and lease assets in gmac's annual report also contained similar language the report stated the financial services market continues to be intensely competitive gmac is meeting this challenge with new and improved programs for consumers dealers and investors most notable last year were the factory-supported special rate financing plans which contributed to gmac's record volume and resulted ina significant number of new and more affluent gmac customers during these rate programs financing volume increased more than and placed great demands on the entire organization non-gm rate support programs some independent gm dealers also operated motor_vehicle dealerships for vehicle manufacturers other than gm eg nissan motor corporation nissan gmac purchased risc's from these independent gm dealers even if the automobile being financed was not a gm vehicle consistent with this policy during gmac participated in rate support type programs offered by three non- gm manufacturers of motor vehicles from january through date gmac had an agreement with nissan to purchase risc's bearing an 8-percent interest rate from nissan dealers who sold nissan trucks to retail customers under this program nissan paid gmac the difference between the face_amount of the risc and the fair_market_value of the risc discounted at the rate of percent at the time of purchase from june through date gmac had an agreement with american isuzu motors inc isuzu to purchase risc's bearing an 6-percent interest rate from isuzu dealers who sold isuzu trucks to retail customers under this program isuzu paid gmac the difference between the face_amount of the risc and the fair_market_value of the risc discounted at the rate of percent at the time of purchase from october through date gmac had an agreement with american motors corporation amc to purchase risc's bearing an 8-percent interest rate from amc dealers who sold renault alliance and encore vehicles and jeep cherokee wagoneer and comanche vehicles to retail customers under this program amc reimbursed gmac the difference between the face_amount of the risc and the fair_market_value of the risc discounted at the rate of at the time of purchase tv gm's and gmac's accounting a gmac's accounting for rate-supported risc's gmac accounted for the acquisition of a rate-supported risc whether for a gm or non-gm vehicle as follows when gmac purchased the rate-supported risc it recorded as assets on its books a retail customer receivable and a rate support receivable the retail customer receivable was equal to the ‘2 for an example see infra pp face_amount of the risc plus the below-market interest stated in the risc that was to be paid over the term of the risc below-- market stated_interest the rate support receivable was equal to the retail rate support payment gm would make to gmac gmac also recorded two offsetting credit amounts a cash reduction in the amount_paid to the independent gm dealer to purchase the rate-supported risc and a contra asset called unearned_income the unearned_income account balance equaled the face_amount of the risc plus the below-market stated_interest e the total amount the retail customer was to pay gmac over the term of the risc minus the fair_market_value of the note based on gmac's buy rate at its time of purchase thus the unearned_income account included the discount income gmac earned on a rate-supported risc and the below-market stated_interest the retail rate support payment however was not included in the unearned_income account the contra asset account was designed so that the risc was reported in gmac's published financial statements at its fair_market_value at the time of its purchase when gmac received the retail rate support payment gmac increased its cash by the amount of the retail rate support payment and eliminated the rate support receivable the unearned_income account remained unchanged when gmac acquired a rate-supported risc from an independent gm dealer gmac did not record the rate support payment as income gmac recognized the unearned_income as earned_income on a monthly basis as the retail customer made payments over the term of the risc each month gmac also reduced the unearned_income account on its balance_sheet in an amount equal to the amount it recognized as earned_income on its income statement b gmac's accounting for nonrate-supported risc's’ gmac accounted for the acquisition of a nonrate-supported risc whether it carried a market rate of interest or a below-- market rate of interest as follows when gmac purchased the risc it recorded as an asset on its books a retail customer receivable equal to the face_amount of the risc plus the interest stated in the risc that was to be paid over the term of the risc gmac also recorded two offsetting credit amounts a cash reduction in the amount_paid to the independent gm dealer to purchase the risc and unearned_income egqual to the face_amount of the risc plus the stated market stated_interest ie the total amount the retail customer paid gmac over the term of the risc minus the fair_market_value of the note at the time of its purchase thus the unearned_income account included the ‘3 for an example see infra pp stated_interest plus the discount income gmac earned if the nonrate-supported risc bore a below-market rate of interest c gm's accounting for retail rate support payments gm accounted for its retail rate support payment_liability as follows when gm's liability first arose gm recorded a sales allowance in the amount of the retail rate support payment and an accrued liability to gmac in the amount of the retail rate support payment when gmac actually purchased the risc from an independent gm dealer and gm made the retail rate support payment to gmac gm eliminated the accrued liability and recorded a cash reduction in the amount of the retail rate support payment the net effect on gm's balance_sheet was a reduction in gm's cash balance in the amount of the retail rate support payment there were no subsequent entries d consolidated accounting gm was required to eliminate intercompany items between gm and gmac in determining gm's consolidated income and balance_sheet gm's expense for retail rate support payments was never eliminated in determining the gm group's net book income similarly unearned_income recognized by gmac over the term of a rate-supported risc was never eliminated in determining the gm group's net book income ‘ for an example see infra p v gmac's basis in rate-supported risc's’ gmac's reported tax basis in a rate-supported risc was equal to the net amount of the risc reported on gmac's balance_sheet vi fleet rate support programs a general background during gm regularly negotiated incentive arrangements for the sale of multiple gm vehicles to fleet customers fleet vehicles the terms of a fleet transaction were set between gm and the fleet customer gm sold fleet vehicles to an independent gm dealer’ who in turn sold the fleet vehicles to the fleet customer depending on the circumstances delivery of the fleet vehicles might be coordinated through the independent gm dealer or alternatively might be delivered by gm directly to the fleet purchaser the independent gm dealer however was responsible for payment for the fleet vehicles in a fleet transaction because the independent gm dealer actually completed the sale of the fleet vehicles to the fleet customer the independent gm dealer earned a profit on the fleet transactions this profit margin however generally was lower than the independent gm dealer's average profit margin on sales to retail customers the amount of the independent gm dealer's ' for an example see infra p ‘6 an independent gm dealer was needed as the seller of record profit turned on the fleet customer's buying leverage and the services the independent gm dealer provided to the fleet customer in connection with a purchase of fleet vehicles gm made incentives available to fleet customers as an incentive to these fleet customers gm offered below-market interest rate financing through gmac or offered to assist a fleet customer in obtaining below-market interest rate financing from an unrelated lender generally fleet customers opted to use the below-market financing provided by gmac but occasionally fleet customers used below-market financing provided by an unrelated lender unlike sales to retail customers the independent gm dealer who helped complete a fleet transaction had no role in the financing of the fleet vehicles purchased the fleet customer did not execute an risc with an independent gm dealer instead gmac or an unrelated lender lent the money directly to the fleet customers fleet loans in fleet transactions gmac used a chattel mortgage type financing document gmac lent the money to the fleet customers and took a security position in the fleet vehicles as collateral any below-market interest rate offered to fleet customers on fleet loans was a reduction in gmac's otherwise available lending rate ’ ‘7 gmac established its lending rate the same way it continued upon shipment by gm of a fleet purchase gm received payment for the fleet vehicles in most cases this payment was made through the independent gm dealer's wholesale financing source the fleet customer then borrowed the agreed-upon amount of funds from gmac or an unrelated lender this amount was credited to the independent gm dealer or in most cases the independent gm dealer's wholesale financing source as consideration for the vehicles tf the lender made a below-market interest rate loan gm paid gmac or the unrelated lender a fleet rate support payment the amount of the fleet rate support payment equaled the difference between the face_amount of the fleet loan and the fair_market_value of the fleet loan at gmac's lending rate b gmac's accounting for the fleet loans’ gmac accounted for the fleet loans as follows when gmac made a fleet loan it recorded as assets on its books a fleet purchaser receivable and a rate support receivable the fleet purchaser receivable was equal to the face_amount of the loan ie the amount the fleet customer actually borrowed from gmac the rate support receivable was equal to the fleet rate support payment to be made by gm to gmac continued determined its buy rate ‘8 for an example see infra pp gmac also recorded two offsetting credit amounts a cash reduction in the amount it paid to the independent gm dealer to purchase the rate supported fleet loan and unearned_income ’ the unearned_income account was credited the face_amount of the note minus the fair_market_value of the note at the time of its purchase ’ unlike its treatment of retail rate support payments gmac did not record the stated_interest in the note as part of the fleet purchase receivable or as unearned_income when gmac received the fleet rate support payment from gm gmac increased its cash by the amount of the fleet rate support payment and eliminated the rate support receivable the unearned_income account remained unchanged gmac did not include fleet rate support payments in income gmac recognized the unearned_income as earned_income on a monthly basis as the customer made payments over the term of the fleet loan the unearned_income account in the fleet transactions was a contra asset account that reduced the amount of gmac's assets and ensured that the fleet purchaser receivable was reported at its fair_market_value on gmac's balance_sheet thus the unearned_income account included the discount income gmac earned on a rate supported fleet loan the fleet rate support payment was not included in the unearned_income account c gm's accounting for the fleet rate support payments gm accounted for its fleet rate support payment_liability as follows when gm's liability first arose gm recorded a sales allowance in the amount of the fleet rate support payment and an accrued liability to gmac in the amount of the fleet rate support payment when gmac actually lent the funds to the fleet customer and gm made the fleet rate support payment to gmac gm eliminated the accrued liability and recorded a cash reduction in the amount of the fleet rate support payment the net effect on gm's income statement was a sales allowance in the amount of the fleet rate support payment and the net effect on gm's balance_sheet was a reduction in gm's cash balance in the amount of the fleet rate support payment vii tax_return treatment of item related to retail and fleet rate support programs in the relevant taxable years in computing its separate_taxable_income gm treated the retail rate support payments it made to gmac and the fleet rate support payments made to gmac and to other unrelated lenders as current deductions by the parent gm rate support deductions for purposes of computing its separate_taxable_income gmac treated the discount earned on rate-supported risc's and rate supported fleet loans which were mathematically equal to the retail fleet rate support payment ' for an example see infra pp --- - associated with that risc fleet loan that gmac received from gm as income over the life of the risc fleet loan rate support discount income for taxable years prior to the gm group reported gm's rate support deductions and gmac's rate support discount income as intercompany_transactions a consolidation adjustment was made deferring gm's rate support deductions in the gm group's consolidated_income_tax_return until gmac recognized the discount income for and subsequent years the gm group did not report gm's rate support deductions and gmac's rate support discount income as intercompany_transactions gm continued to claim the retail and fleet rate support payments as current deductions when paid or credited to gmac no consolidation adjustment was made deferring gm's rate support deductions in the gm group's consolidated_income_tax_return the gm group did not file in or any other relevant year a form_3115 application_for change in accounting_method with the commissioner viii claims for refund gm filed refund claims with the internal_revenue_service irs for tax years prior to on the basis that the deferral of gm's rate support deductions on the gm group's consolidated_return for those years was incorrect discussion i examples before reaching our analysis of the applicable law we set forth some examples of the accounting tax and financial aspects of the case at bar that will elucidate the facts of the case the parties have stipulated the following examples a dealer finance income suppose that when gmac's buy rate was percent a retail customer entered into an risc with a principal_amount of dollar_figure for a term of months bearing an interest rate of dollar_figure percent gmac paid or credited dollar_figure the fair market discounted value of the risc pincite percent to the independent gm dealer for assignment of the risc to gmac thus the independent gm dealer received dollar_figure of dealer finance income the fair_market_value of the risc---dollar_figure--less the principal amount--dollar_figure b retail rate support payment calculation sec_1 pre-1985 suppose a retail customer purchased a vehicle from an independent gm dealer for dollar_figure and paid dollar_figure in cash and financed the dollar_figure balance with a rate-supported risc with a 48-month term the retail rate support program offered dollar for convenience all figures are rounded to the nearest - - percent financing when gmac's buy rate for a 4-year loan wa sec_12 percent the monthly payment due on the rate-supported risc was dollar_figure and the fair_market_value of the rate-supported risc at the time of purchase was dollar_figure even though the rate-supported risc was worth only dollar_figure gmac paid the independent gm dealer dollar_figure gm paid gmac a retail rate support payment in the amount of dollar_figure--the difference between the dollar_figure face value of the rate-supported risc and the dollar_figure fair_market_value of the rate-supported risc at the time of its purchase and post-1985 in and thereafter gm's retail rate support payment was adjusted reduced for the actuarially determined retail customer prepayments during gm reduced the retail rate support payments it made to gmac by percent to take account of anticipated prepayments thus given the same facts as above for pre-1985 in the retail rate support payment of dollar_figure would have been reduced to dollar_figure cc gm and gmac financial_accounting rate-supported risc suppose a retail customer's risc had a face_amount of dollar_figure below-market stated_interest of dollar_figure to be paid_by the customer over the term of the risc and a fair_market_value of the dollar_figure figure is arrived at by discounting to present_value the monthly payments of dollar_figure by percent - -- dollar_figure and gm paid gmac a retail rate support payment of dollar_figure retail rate support example a gmac gmac purchased the risc from an independent gm dealer for dollar_figure and it recorded the following assets on its books retail customer receivable 1dollar_figure rate support receivable ' this figure included the dollar_figure face value of the risc and dollar_figure below-market interest stated in the risc gmac credited the dollar_figure it paid the independent gm dealer for the risc to its cash account and dollar_figure to its unearned_income account these items were recorded as follows cash dollar_figure unearned_income big_number ' this figure equaled the face_amount of the risc plus the below-market stated_interest e the total amount the retail customer was to pay gmac over the term of the risc minus the fair_market_value of the risc at the time of its purchase thus the unearned_income account included the discount income and the below-market stated_interest that gmac earned on the risc when gmac received the dollar_figure retail rate support payment from gm gmac increased its cash by dollar_figure and eliminated the rate support receivable the net effect on gmac's balance_sheet was as follows retail customer receivable dollar_figure cash big_number unearned_income big_number b gmac's basis in a rate-supported risc in the retail rate support example gmac's book and tax basis in the rate-supported risc was dollar_figure c gm in the retail rate support example gm accounted for its retail rate support payment_liability as follows when gm's liability first arose gm recorded a dollar_figure sales allowance and a dollar_figure accrued liability to gmac when gmac actually purchased the risc from an independent gm dealer and gm made the dollar_figure retail rate support payment to gmac gm eliminated the dollar_figure accrued liability and recorded a cash reduction of dollar_figure the net effect on gm's balance_sheet was a dollar_figure reduction in gm's cash balance nonrate-supported risc a risc bearing a market interest rate suppose a retail customer's risc had a face_amount and fair_market_value of dollar_figure and stated_interest of dollar_figure to be paid_by the customer over the term of the risc gmac purchased the risc for dollar_figure and it recorded the following items on its books retail customer receivable 1dollar_figure big_number cash big_number unearned_income big_number ' this figure included the dollar_figure face value of the risc and dollar_figure interest stated in the risc this figure equaled the face_amount of the risc plus the stated_interest ie the total amount that the - - retail customer paid gmac over the term of the risc minus the fair_market_value of the risc at the time of its purchase b risc bearing a below-market interest rate suppose a retail customer's risc had a face_amount of dollar_figure below-market stated_interest of dollar_figure to be paid_by the customer over the term of the risc and a fair_market_value of dollar_figure gmac purchased the risc for dollar_figure and it recorded the following items on its books retail customer receivable 1dollar_figure cash big_number unearned_income big_number ' this figure included the dollar_figure face value of the risc and dollar_figure below-market stated_interest this figure equaled the face_amount of the risc plus the stated_interest ie the total amount the retail customer was to pay gmac over the term of the risc minus the fair_market_value of the risc at the time of its purchase fleet loans and fleet rate support suppose a fleet customer acquired fleet vehicles for dollar_figure making a dollar_figure downpayment in cash and financing the dollar_figure million balance with a note from gmac with a term of months at an interest rate of percent when gmac's lending rate was percent the fair_market_value of the note at the time of its purchase therefore was dollar_figure gmac lent dollar_figure million to the parties stipulated this example and calculated the fair_market_value of the note to be dollar_figure and the fleet rate continued -- - the fleet customer who used the dollar_figure million as consideration for the purchase of the fleet vehicles gm then paid dollar_figure to gmac altogether the fleet rate support example a gmac in the fleet rate support example when gmac made the loan for dollar_figure million it recorded the following items on its books fleet purchaser receivable dollar_figure rate support receivable big_number cash big_number unearned_income big_number when gmac received the dollar_figure fleet rate support payment gmac increased its cash by dollar_figure and eliminated the rate support receivable the net effect on gmac's balance_sheet was as follows fleet purchaser receivable dollar_figure cash big_number unearned_income big_number b gm in the fleet rate support example gm accounted for its fleet rate support payment_liability as follows when gm's liability first arose gm recorded a dollar_figure sales allowance and continued support payment to be dollar_figure the difference between the dollar_figure face value of the note and the dollar_figure fair_market_value of the note this appears to be a mathematical error---the fair_market_value based on a loan with a dollar_figure million principal balance pincite percent for months when the market rate of interest is percent is dollar_figure and the fleet rate support payment therefore is dollar_figure for convenience we shall use the parties' figures -- - a dollar_figure accrued liability to gmac when gmac actually lent the funds to the fleet customer and gm made the dollar_figure fleet rate support payment to gmac gm eliminated the dollar_figure accrued liability and recorded a cash reduction of dollar_figure the net effect on gm's income statement was a dollar_figure sales allowance the net effect on gm's balance_sheet was a dollar_figure reduction in gm's cash balance il change in method_of_accounting respondent's primary argument is that the consolidated_return_regulations constituted a method_of_accounting and the gm group's consistent deferral of gm's rate support deduction prior to established the regular_method of accounting for the rate support payments see sec_1_446-1 ii a income_tax regs respondent contends that in the gm group changed its method_of_accounting when the gm group stopped reporting gm's rate support payments as intercompany_transactions under sec_1_1502-13 income_tax regs gm continued to claim the rate support payments as current deductions when paid we use the term rate support payments to refer to both the retail rate support payments and fleet rate support payments on brief respondent argues that gm changed its method_of_accounting most of respondent's arguments however pertain to changes made by the gm group on its consolidated_returns therefore we believe that many of respondent's references to gm in respondent's discussion of the change in method_of_accounting issue are references to the gm group -- -- or credited to gmac and the rate support deductions were no longer deferred in the gm group's consolidated_income_tax_return e no consolidation adjustment was made pursuant to sec_1_1502-13 income_tax regs respondent further argues that this change in the method_of_accounting could not be effected without the secretary's consent see sec_446 petitioner counters that the consolidated_return_regulations in effect for were not a method_of_accounting furthermore petitioner contends that respondent is attempting to apply retroactively the amendments to the consolidated_return_regulations amendments and that this is improper a the law an affiliated_group can make a consolidated_return with respect to the income_tax imposed by chapter in lieu of filing separate returns see sec_1501 all members of the affiliated_group must consent to the consolidated_return_regulations prescribed under sec_1502 prior to the last day prescribed by law for the filing of a consolidated_return see id filing a consolidated_return was considered such consent see id sec_1502 provided the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such manner as clearly to -- - reflect the income_tax_liability and the various factors necessary for the determination of such liability and in order to prevent avoidance of such tax_liability furthermore if a consolidated_return was made the tax was determined computed assessed collected and adjusted in accordance with the regulations under sec_1502 prescribed before the last day prescribed by law for the filing of such return see sec_1503 sec_1_1502-2 income_tax regs explained how a consolidated_group determined its tax_liability it provided in relevant part as follows the tax_liability of a group for a consolidated_return_year shall be determined by adding together-- a the tax imposed by sec_11 on the consolidated_taxable_income for such year see section for the computation of consolidated_taxable_income sec_1_1502-11 income_tax regs provided in relevant part as follows a in general the consolidated_taxable_income for a consolidated_return_year shall be determined by taking into account---- the separate_taxable_income of each member of the group see section for the computation of separate_taxable_income sec_1_1502-12 income_tax regs provided in relevant part as follows the separate_taxable_income of a member including a case in which deductions exceed gross_income is computed in accordance with the provisions of the code covering the determination of taxable_income of separate corporations subject_to the following modifications a transactions between members shall be reflected according to the provisions of section d the method_of_accounting under which such computation is made and the adjustments to be made because of any change in method_of_accounting shall be determined under section sec_1_1502-13 income_tax regs provided that generally gain_or_loss on intercompany_transactions ’ other than deferred intercompany_transactions was not deferred or eliminated sec_1_1502-13 income_tax regs however contained an exception to this rule special rule if in an intercompany_transaction other than a deferred_intercompany_transaction one member would otherwise properly take an item_of_income or a deduction into account for a consolidated_return_year earlier than the year whether consolidated or separate for which another member of the group can properly take into account the corresponding_item of income_or_deduction then both the item_of_income and the deduction shall be taken into account for the later year whether consolidated or separate sec_1_1502-13 income_tax regs defined the term intercompany_transaction as a transaction during a consolidated_return_year between corporations which are members of the same group immediately after such transaction sec_1_1502-17 income_tax regs entitled methods_of_accounting stated that the method_of_accounting to be used by each member of the group shall be determined in accordance with the provisions of sec_446 as if such member filed a separate_return sec_446 stated that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_1_446-1 income_tax regs further provided that the term method of accounting’ includes not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item sec_446 listed the permissible methods_of_accounting c permissible methods ---subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting--- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter_4 any combination of the foregoing methods permitted under regulations prescribed by the secretary see also sec_1_446-1 income_tax regs before a taxpayer could change the taxpayer's method_of_accounting the taxpayer needed to secure the consent of the secretary see sec_446 a a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1 e a income_tax regs an accounting practice that involves the timing of when an item is included in income or when it is deducted is considered a method_of_accounting see 743_f2d_781 1ll1ith cir diebold inc v united_states cl_ct affd 891_f2d_1579 fed cir b analysis respondent argues that the matching_rule contained in sec_1_1502-13 income_tax regs is a method_of_accounting because the rule affects the timing i ée recognition of corresponding items of income and deduction this court has previously addressed the issue of whether the consolidated_return_regulations are a method_of_accounting in 41_tc_616 henry c beck builders inc a court--reviewed opinion we refused to accept the irs's argument that the application of the consolidated_return_regulations was a method_of_accounting see id pincite this court subsequently followed henry c beck builders inc in vernon c neal inc v commissioner tcmemo_1964_145 and in united contractors inc v commissioner tcmemo_1964_68 affd per curiam 344_f2d_123 4th cir in another court-reviewed opinion issued years after henry c beck builders inc the court again rejected the irs's argument that the intercompany_transaction rules contained in the consolidated_return_regulations were a method_of_accounting see 52_tc_1 affd per curiam 433_f2d_309 5th cir henry c beck co citing henry c beck builders inc the court stated that consolidated_returns are not a method_of_accounting but only a method of reporting id pincite later in the opinion we reemphasized this point as previously pointed out it is well settled by decisions of this court that a consolidated_return is merely a method of reporting taxes not a method_of_accounting id pincite respondent correctly points out that henry c beck builders inc and henry c beck co involved the consolidated_return_regulations in effect prior to pre-1966 regulations see henry c beck co v commissioner supra pincite and that the case at bar involves the consolidated_return_regulations the treasury adopted in regulations which substantially overhauled the pre-1966 regulations see t d 1966_2_cb_362 dubroff et al federal income_taxation of corporations filing consolidated_returns sec dollar_figure 2d ed respondent argues that our decisions in henry c beck builders inc and henry c beck co are therefore irrelevant to the case at bar respondent contends that the pre-1966 regulations were an elimination system where income gains losses and deductions were zeroed out eliminated between members of a consolidated_group therefore timing questions regarding the reporting of these items could never arise the regulations respondent points out provided for a deferral system where income gains losses and deductions were matched between members of a consolidated_group respondent argues that timing issues could arise under the regulations therefore the regulations should be characterized as a method_of_accounting petitioner agrees with respondent that the consolidated_return_regulations were substantially amended in and acknowledges that henry c beck builders inc and henry c beck co were decided under the pre-1966 regulations petitioner argues however that the regulations did not affect the holdings in henry c beck builders inc and henry c beck co that the consolidated_return_regulations were not a method_of_accounting we do not believe that the regulations undercut the holdings in henry c beck builders inc and henry c beck co that the consolidated_return_regulations are a method of reporting and not a method_of_accounting to the contrary the regulations fortify the reasoning contained in henry c beck builders inc and henry c beck co respondent adopted sec_1_1502-12 and sec_1_1502-17 income_tax regs as part of the regulations these sections provide the rules for determining methods_of_accounting and changes in method_of_accounting under the consolidated_return_regulations sec_1_1502-12 income_tax regs states that the method_of_accounting under which the computation of separate_taxable_income of each member of the consolidated_group is made and the adjustments to be made because of any change in method_of_accounting shall be determined under sec_1_1502-17 income_tax regs sec_1_1502-17 income_tax regs entitled methods_of_accounting states that the method_of_accounting to be used by each member of the group shall be determined in accordance with the provisions of sec_446 as if such member filed a separate_return thus each member and not the group determines its method_of_accounting on a separate company basis---- there is no method_of_accounting for the group as a whole furthermore sec_446 controls the determination of the method_of_accounting sec_446 supports the conclusion that the consolidated_return_regulations are not a method_of_accounting sec_446 lists four methods_of_accounting that are permissible the cash_method an accrual_method any other method permitted by chapter of the code and any permissible combination of the three aforementioned methods the consolidated_return_regulations are neither the cash_method nor an accrual_method the consolidated_return_regulations are authorized under chapter of the code sec_446 and the consolidated_return_regulations simply do not treat the regulations or more specifically the matching_rule contained in sec_1_1502-13 income_tax regs as a method_of_accounting see vernon c neal inc v commissioner tcmemo_1964_220 additionally sec_446 and e refer to the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books corporations do not keep their books based on the consolidated_return_regulations the consolidated_return_regulations make adjustments to each corporation's income determined under each corporation's separate method_of_accounting the commissioner's supervisory authority over accounting methods simply is not implicated here see sec_1_1502-17 income_tax regs it was not until that sec_1_1502-13 income_tax regs was amended to state that the timing rules contained in the consolidated_return_regulations are a method_of_accounting see sec_1_1502-13 income_tax regs as amended the timing rules of this section are a method_of_accounting for intercompany_transactions to be applied by each member in addition to the member's other methods_of_accounting t d 1995_2_cb_147 petitioner also argues that on a separate company basis gm and gmac did not change their respective methods_of_accounting for the rate support payments or discount income we agree gm always treated rate support payments as current deductions and gmac always recognized discount income over the life of the risc fleet loan it was only when the gm group filed a consolidated_return that on this return the gm group deferred the rate support deductions that according to gm's accounting_method gm was currently deducting the amendments are effective as of date and apply to transactions occurring in years beginning on or after date see t d 1995_2_cb_147 sec_1_1502-13 income_tax regs as amended the amendments are not before the court therefore we make no conclusions as to whether these amendments are valid furthermore we do not believe that respondent argues that on a separate company basis either gm or gmac changed its methods_of_accounting for the rate support payments or discount income based on the foregoing we conclude that the consolidated_return_regulations in effect during the year in issue constituted a method of reporting and not a method_of_accounting therefore the gm group did not have to obtain the secretary's consent before changing how it reported the rate support deductions on its consolidated_return tiil deferral of the rate support payments respondent's secondary argument is the rate support payments gm made to gmac were part of intercompany_transactions subject_to the matching_rule contained in sec_1 b income_tax regs the corresponding_item of income to the rate support deductions was the discount income gmac earned over the term of the risc's fleet loans and gm should have deferred its rate support deductions until gmac took the corresponding_item of income into account petitioner counters that the rate support deductions were not subject_to the matching_rule contained in sec_1 b income_tax regs because the rate support payments were not income to gmac therefore they could not have been the corresponding_item of income to the rate support deductions the discount income that gmac earned from -- - retail fleet customers was not the corresponding_item of income to the rate support deductions and the discount income was not earned in intercompany_transactions a the matching_rule as stated earlier sec_1_1502-13 income_tax regs provided in part special rule if in an intercompany_transaction other than a deferred_intercompany_transaction one member would otherwise properly take an item_of_income or a deduction into account for a consolidated_return_year earlier than the year whether consolidated or separate for which another member of the group can properly take into account the corresponding_item of income_or_deduction then both the item_of_income and the deduction shall be taken into account for the later year whether consolidated or separate in sec_1_1502-13 income_tax regs was amended to state the following an item is a corresponding_item whether it is directly or indirectly from an intercompany_transaction sec_1_1502-13 income_tax regs as amended t d c b pincite the amendments are effective as of date and apply to transactions occurring in years beginning on or after date see t d 1995_2_cb_147 sec_1_1502-13 income_tax regs as amended the amendments therefore are not before the court b the corresponding_item of income and intercompany_transactions respondent agrees that the rate support payments were not income to gmac respondent contends however that the corresponding_item of income does not have to be from the very same payment that creates the deduction respondent asserts that income_or_deduction that flows directly or indirectly from an intercompany_transaction constitutes a corresponding_item under sec_1_1502-13 income_tax regs we must determine what the regulations meant by the corresponding_item of income three examples contained in sec_1_1502-13 income_tax regs illustrated what this term meant example corporations p and s file consolidated_returns on a calendar_year basis and report income on the cash_basis on date s pays p dollar_figure interest on a loan made in the payment of interest is an intercompany_transaction 6the rate support payments were not income to gmac they reduced gmac's basis in the rate-supported risc's fleet loans this was because the rate support payments induced gmac to purchase risc's fleet loans from independent gm dealers at face value ie gmac paid independent gm dealers more than fair_market_value for a below-market risc fleet loan only because gm made rate support payments to gmac for the excess_amount paid see 10_bta_1036 amount received by buyer to induce him to purchase property is a reduction in his cost of the property rather than income to the buyer revrul_73_559 1973_2_cb_299 basis in acquired mortgage is reduced by the amount of the inducement payment see also freedom newspapers inc v commissioner tcmemo_1977_ revrul_76_96 1976_1_cb_23 new car purchaser must reduce his basis by amount of manufacturer rebate - - other than a deferred_intercompany_transaction s does not defer or eliminate the dollar_figure deduction for interest and p does not defer or eliminate the dollar_figure item of interest_income thus consolidated_taxable_income for reflects interest_income of dollar_figure and a corresponding deduction for interest of dollar_figure example corporations p and s file consolidated_returns on a calendar_year basis for and s reports income on the accrual_method while p reports income on the cash_method on date s would properly accrue interest of dollar_figure which is payable to p on date s pays p the dollar_figure both the deduction and the item_of_income are taken into account for the later year x kk consolidated_taxable_income for reflects both interest_income of dollar_figure and a corresponding deduction for interest of dollar_figure example corporations p and s file consolidated_returns on a calendar_year basis on date p sells an issue of its dollar_figure par_value bonds s purchases a bond from p for dollar_figure ss does not elect under sec_171 to amortize the dollar_figure premium p may not take the dollar_figure premium into account as income until it redeems the bond since s cannot properly take a deduction for the dollar_figure premium until the bond is redeemed in each of these examples there was a direct relationship between the income and the deduction the money never left the consolidated_group and third parties were not involved a single item payment within the group was an expense deduction for one member of the group and income for another member in the case at bar third parties the independent gm dealers and retail fleet customers were involved and a single item the rate support payment was not an expense deduction for one member of the group gm and income for another member gmac the payment gm made to gmac which was the deduction was not directly related to the payments the retail fleet customers made to gmac which contained the discount income additionally here the money left the consolidated_group compare the examples of rate supported and nonrate-supported risc's bearing a below-market rate of interest see supra pp in the example of a nonrate-ssupported risc bearing a below-market rate of interest gmac paid the independent gm dealer dollar_figure thus the gm group's total net expense was dollar_figure in the example of a rate-supported risc gmac paid the independent gm dealer dollar_figure and gm paid gmac dollar_figure thus the gm group's total net expense was dollar_figure five hundred dollars dollar_figure more left the gm group when a below-market risc fleet loan was rate supported as compared with when there was no rate support as respondent pointed out on brief the matching_rule ensures clear_reflection_of_income and prevents the creation of paper deductions when the group as a whole has not incurred a net expense here the group had a net expense furthermore the gm group's additional dollar_figure expense was a real loss of dollar_figure to the gm group in both the example of a nonrate-supported risc and a rate-supported risc bearing a below-- market rate of interest the risc's had face values of dollar_figure and stated_interest of dollar_figure see supra pp thus if gmac held the below-market nonrate-supported risc to maturity the gm group made a dollar_figure profit dollar_figure minus the dollar_figure paid to the independent gm dealer or if the customer paid off the risc immediately the gm group made a dollar_figure profit the dollar_figure of stated principal minus the dollar_figure paid to the independent gm dealer whereas if gmac held the rate-supported risc to maturity the gm group made a dollar_figure profit dollar_figure minus the dollar_figure paid to the independent gm dealer or if the customer paid off the risc immediately the gm group made no profit the dollar_figure of stated principal minus the dollar_figure paid to the independent gm dealer the purpose of the consolidated_return_regulations is to provide rules so that the tax_liability of a consolidated_group will be clearly reflected and to prevent the avoidance of such tax_liability see sec_1502 gm and gmac have not fabricated a transaction where numbers merely are being shuffled on paper without any real loss to the gm group the gm group's treatment of the rate support deductions and the discount income clearly reflected its tax_liability based on the foregoing we conclude that the discount income was not the corresponding_item of income to the rate support deductions even if however the discount income was the corresponding_item of income the discount income would have to be part of an intercompany_transaction in order for the consolidated_return_regulations to apply see sec_1_1502-13 sec_1 a income_tax regs defined the term intercompany_transaction as a transaction during a consolidated_return_year between corporations which are members of the same group immediately after such transaction gmac received the discount income from either a retail customer or a fleet customer gmac acquired the right to receive the discount income from an independent gm dealer when the independent gm dealer assigned the risc fleet loan to gmac neither the retail fleet customer nor the independent gm dealer was part of the gm group therefore the transactions between gmac and retail fleet customers and gmac and independent gm dealers were not intercompany_transactions the intercompany_transaction rules of the consolidated_return_regulations and the examples therein contemplated a transaction solely within the consolidated_group between members of the group and not a situation where income comes from outside the group in a transaction involving third parties see sec_1_1502-13 b h examples income_tax regs and the discussion of these examples supra -- - based on the foregoing we conclude that the discount income was not earned in an intercompany_transaction c conclusion we conclude that under the regulations the discount income gmac earned over the term of risc's fleet loans from retail fleet customers was not the corresponding_item of income in an intercompany_transaction to the rate support deductions therefore the gm group was not required to defer the rate support deductions on its consolidated_income_tax_return to reflect the foregoing an appropriate order will be issued
